DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, and 16-19 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Stones et al. (US 6,486,748 cited by applicant).
	Stones (e.g. Fig. 3) teaches a microwave/RF device including: a substrate (52) having a top/first and bottom/second main surfaces; RF signal processing components (e.g. 53) on the first surface in series with a second RF component (e.g. 39) (e.g. see Col. 2 line 60-Col. 3 line 39) on the substrate; a cover (60) is over the first surface including a first portion having a wide width (the portion over the central cavity 46 and first RF component 53) and a second portion nd portion has third and fourth sidewalls (Claim 4); the adjacent walls between the large and small cavities are separated by tapered gaps on each side of the device (i.e. the area of the ring frame where the outer perimeter tapers to transition from the large to small cavity portions as shown in Fig. 3 can be considered gaps in the same manner as the stepped transition gaps G in the present invention (Claims 5-6, 9)); the gaps are the same size on each side of the device (Claim 7) and the sidewalls transition continuously between cavities (Claim 8); and the cover portion (60) is plate shaped and continuous and has the wide and narrower portions extending to the sidewalls and the cover portions are of equal height (Claims 16-19).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stones et al. (US 6,486,748 cited by applicant).
Stones teaches a device as described above. However, Stones does not explicitly teach the first RF signal processing component is a bandpass filter exhibiting one or more harmonics of the first frequency range (Claim 2) or the particularly claimed widths of the cover as in claim 20.
It would have been considered obvious to one of ordinary skill in the art to have modified the Stones first RF component to have been a bandpass filter exhibiting a selected harmonic in a frequency range, especially since Stones generically describes the RF component as a signal processing circuit and a bandpass filter exhibiting a selected harmonic in a frequency would have been a mere selection of a specific well-known RF processing component for the non-specific RF component providing the benefit of passing a specified and desired frequency band, thereby suggesting the obviousness of such a modification.
Also, it would have been considered obvious to one of ordinary skill in the art to have modified the cover to have been within the particularly claimed ranges, because the size of the cavities is a well-known result effective variable affecting cavity resonant characteristics at a particular selected frequency and since the Stones’ cover is adapted to fit the cavity size the claimed sizes would have been a mere optimization of the sizing of the Stones’ device cavities and cover based on the selected resonance and operating frequency band characteristics desired by the user.

s 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stones et al. (US 6,486,748 cited by applicant) in view of Jing et al. (US 20180226936 cited by applicant).
Stones teaches a device as described above. However, Stones does not explicitly teach a ground plane on the bottom surface (Claim 13) and conductive material on the side surfaces of the substrate connected to ground (Claim 14) and the sidewalls have have/contact the conductive material (Claim 15).
Jing (e.g. Figs. 1-4) provide the general teaching of a ground conductor on the bottom surface and side surfaces including the cover (e.g. see [0030-0031]).
It would have been considered obvious to one of ordinary skill in the art to have modified the Stones device to have a ground plane on the bottom surface and conductive material on the side surfaces of the substrate connected to ground and to have the cover/frame sidewalls have conductive material such as taught by Jing, because the inclusion of the ground layers on the device’s sides forming a surrounding conductive layer would have provided the well-known advantageous benefit of providing a shielding from external unwanted electromagnetic influences and a common grounding for the entire device as a well as a signal reference plane.

Allowable Subject Matter
Claims 3 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/             Primary Examiner, Art Unit 2843